DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 10-14, filed on July 15, 2022, with respect to the rejections of claims 1-30 under 35 USC 103 have been fully considered and are persuasive. The prior art Kim have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takeda et al (US 2021/0211913 A1) and Jo et al (US 2019/0245648 A1).
Applicant's arguments and Examiner’s response:
(I) Applicant's argument 1: Applicant's argument, page 11, recites “Khairmode and Kim-alone or in any combination-do not teach or suggest "wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs, and wherein the subset of UEs comprises a plurality of UEs," as recited in amended independent claim 1”...
(i) Examiner’s response 1: The examiner respectfully disagree. In response to the arguments as stated above, Khairmode does not explicitly teach, however, Takeda teaches: wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs (para [0059], where, “The activation DCI may be scrambled by a specific Radio Network Temporary Identifier (RNTI) for the DCI. More specifically, a Cyclic Redundancy Check (CRC) bit for the activation DCI may be scrambled (masked) by a specific RNTI)”. Where, the activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DC, para [0061], hence the GC-PDCCH is corresponding to a group of UEs i.e., plurality of UEs and the identifiers also corresponding to plurality of UE. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Takeda into Khairmode in order to control activation at a high speed. Therefore, the applicant’s arguments are not persuasive. 
(II) Applicant's argument 2: Applicant's argument, page 12, recites “Khairmode and Kim do not teach or suggest "wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of a set of UEs that transmitted a NACK message associated with the SPS message, including the UE, and wherein the set of UEs comprises a plurality of UEs," as recited in amended independent claim”....
(ii) Examiner’s response 2: The examiner respectfully disagree. See the examiner’s response above. 
(III) Applicant's argument 3: Applicant's argument, page 12, recites “Khairmode does not teach or suggest "transmitting, to the set of UEs, an indication of one or more rules to be applied to the information included in the group downlink control message in determining the downlink resource configuration to be used for retransmission of the SPS messages to the subset of UEs," as recited in dependent claim 2”.
(iii) Examiner’s response 2: In response to the arguments as stated above, neither Khairmode nor Takeda explicitly teach: "transmitting, to the set of UEs, an indication of one or more rules to be applied to the information included in the group downlink control message in determining the downlink resource configuration to be used for retransmission of the SPS messages to the subset of UEs," as recited in dependent claim 2”. However, Jo teaches: "transmitting, to the set of UEs, an indication of one or more rules to be applied to the information included in the group downlink control message in determining the downlink resource configuration to be used for retransmission of the SPS messages to the subset of UEs," as recited in dependent claim 2” (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an indication of one or more rules to be applied to the information included in the group downlink control message” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision. Hence the arguments are not persuasive.
All the remaining arguments are based on the arguments above and are responded to in full.
 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-12, 18-20 and  26 are rejected under 35 U.S.C. 103 as being unpatentable over Khairmode et al (US 20160302224 A1), hereinafter, “Khairmode” in view of Takeda et al (US 2021/0211913 A1), hereinafter, “Takeda”.
Regarding claim 1, Khairmode discloses: A method for wireless communication, at a base station (fig 10, eNB 1004, para [0013]-[0016], depicts a method to allocate a downlink SPS grant to UEs from a base station), comprising: 2transmitting semi-persistent scheduling (SPS) messages to a set of user 3equipments (UEs) using respective resources corresponding to each UE (para [0026]-[0029], where, a base station allocate a downlink “Semi-persistent scheduling (SPS) grant” (equivalent to SPS messages) to a group of user equipments (UEs), “SPS grant” (equivalent to resource to each UE));
receiving, from each of a subset of UEs from the set of UEs  a negative 5acknowledgement (NACK) message associated with the SPS messages (fig 4, para [0071]-[0074], where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK);
transmitting a ... downlink control message (fig 9, para [0112], “SPS Group allocation is activated or deactivated by the DCI format in the PDCCH. In group SPS group allocation, a resource allocation, spatial parameters, and an MCS are allocated for each UE in the group”), the ... downlink control message, including information associated with a downlink resource configuration for retransmission of the respective SPS 8messages (fig 9, para [0115]-[0117], where, the eNB send SPS grant message to the UE groups with C-RNTI where, C-RNTI is an identification of all UE in the group)),
retransmitting SPS messages to each of the subset of UEs (fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs, fig 9, para [0111]-[0112]) using the downlink 10resource configuration (fig 9, para [0112]-[0115], where, “SPS Group allocation is activated or deactivated by the DCI format in the PDCCH”); and wherein the subset of UEs comprises a plurality of UEs (fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs);
Khairmode does not explicitly teach: group downlink control message; wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs. 
Takeda teaches: group downlink control message (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”); wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs (para [0059], where, “The activation DCI may be scrambled by a specific Radio Network Temporary Identifier (RNTI) for the DCI. More specifically, a Cyclic Redundancy Check (CRC) bit for the activation DCI may be scrambled (masked) by a specific RNTI)”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Takeda into Khairmode in order to control activation at a high speed.
Regarding claim 7, Khairmode discloses: 1The method of claim 1, further comprising:  2configuring the group downlink control message to indicate (para [0005], where, the SPS message include “pre-defines UL/DL assignment” (equivalent to “rules”), see further para [0116]) a number of 3resource blocks that are associated with each UE in the subset of UEs (fig 5, para [0089], RB group 303, where, “The UE finds the resource block allocation in the PDSCH, after reading the PDCCH”).
Regarding claim 8, Khairmode discloses: The method of claim 1, 1wherein the information associated with the 2downlink resource configuration comprises a bitmap corresponding to which UEs in the set 3of UEs that NACK messages were received from and which UEs in the set of UEs that 4acknowledgement (ACK) messages were received from (fig 7, para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”, fig 8, para [0099]).
Regarding claim 9, Khairmode discloses: The method of claim 1, further comprising: 12transmitting the SPS messages  using a first modulation and coding scheme 3(MCS) (fig 7 and 9, para [0096]-[0097], where, “a new resource allocation, an MCS, and spatial parameters may be applicable only to the new transmission HARQ packets for the HARQ process, as per the new (consecutive) SPS grant”); and  4retransmitting the SPS messages using a second MCS that is different from the 5first MCS (fig 7 and 9, para [0096]-[0097], where, “a new resource allocation, an MCS, and spatial parameters may be applicable only to the new transmission HARQ packets for the HARQ process, as per the new (consecutive) SPS grant”).
Regarding claim 10, Khairmode discloses: The method of claim 1, further comprising: 12transmitting a first uplink resource configuration (para [0005]), to trigger uplink SPS 3messages from the set of UEs 4receiving the uplink SPS messages from the set of UEs (para [0049], where, eNB receives uplink SPS message with ACK/NACK), 5determining that at least one uplink SPS message from at least one respective 6UE from the set of UEs was not received (para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)); 7transmitting a second uplink resource configuration including information 8indicating an uplink resource configuration for retransmission of uplink SPS messages by the 9at least one respective UE (para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)); and  10receiving the retransmission of uplink SPS messages from the at least one 11respective UE (para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)).
Regarding claim 11, Khairmode discloses: The method of claim 1 (fig 10, eNB 1004, para [0013]-[0016], depicts a method to allocate a downlink SPS grant to UEs from a base station), however, Khairmode does not explicitly teach: wherein the group downlink control message 2includes a group common physical downlink control channel (GC-PDCCH) message. 
Takeda teaches: wherein the group downlink control message 2includes a group common physical downlink control channel (GC-PDCCH) message (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the group downlink control message 2includes a group common physical downlink control channel (GC-PDCCH) message” as taught by Takeda into Khairmode in order to control activation at a high speed.
Regarding claim 12,  A method for wireless communication at a user equipment (UE) (fig 10, UE 1002, para [0013]-[0016], depicts a method to allocate a downlink SPS grant to UEs from a base station), comprising: transmitting a negative acknowledgement (NACK) message associated with a semi-persistent scheduling (SPS) message (fig 2, para [0074], where, UE transmits ACK/NACK to the eNB associated to an SPS message, fig 4, in para [0082] step 408, the eNB identified a NACK); 
receiving, in response to the NACK message (fig 4, steps 408 and 410, receives HARQ packets), a ... downlink control message, the ... downlink control message including information associated with a downlink resource configuration for retransmission of the SPS message (fig 9, para [0115]-[0117], where, the UE receives SPS grant message to the groups with C-RNTI from eNB, where, C-RNTI is an identification of all UE in the group)), and wherein the set of UEs comprises a plurality of UEs; identifying the downlink resource configuration based at least in part on the group downlink control message (para [0019], based on receiving buffer status information from the UE the eNB schedule resource allocation, para [0022], where, the eNB may activate SPS using Downlink control indicator (DCI)); and receiving a retransmission of the SPS message using the downlink resource configuration (para [0026]-[0029], where, a base station allocate a downlink “Semi-persistent scheduling (SPS) grant” (equivalent to SPS messages)); 
Khairmode does not explicitly teach: group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of a set of UEs that transmitted a NACK message associated with the SPS message, including the UE. - 
Takeda teaches: group downlink control message (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”);
wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs (para [0059], where, “The activation DCI may be scrambled by a specific Radio Network Temporary Identifier (RNTI) for the DCI. More specifically, a Cyclic Redundancy Check (CRC) bit for the activation DCI may be scrambled (masked) by a specific RNTI)”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Takeda into Khairmode in order to control activation at a high speed.
Regarding claim 18, Khairmode discloses: 1The method of claim 12, further comprising: 2decoding the group downlink control message (para [0057], where, “a downlink SPS grant allocation to a group of UEs and a plurality of HARQ packets to the group of UEs are deactivated by a DCI format in an SPS_PDCCH”) to identify a number of resource 3blocks that are associated with the UE (fig 5, para [0089], “the UE determines the buffer status at the on-duration timer at an n-th instance for the SPS grant in the SPS interval. The UE finds the resource block allocation in the PDSCH, after reading the PDCCH”). 
Regarding claim 19, Khairmode discloses: The method of claim 12, further comprising: receiving the SPS message using a first modulation and coding scheme (MCS) (fig 7 and 9, para [0096]-[0097], where, “a new resource allocation, an MCS, and spatial parameters may be applicable only to the new transmission HARQ packets for the HARQ process, as per the new (consecutive) SPS grant”);  and 
receiving the retransmission the SPS message using a second MCS that is different from the first MCS (fig 7 and 9, para [0097], where, “If a re-transmission of a HARQ packet in a HARQ process-x overlaps an SPS interval end instance, then a new resource allocation, an MCS, and spatial parameters may be applicable only to the new transmission HARQ packets for the HARQ process, as per the new (consecutive) SPS grant”).  
Regarding claim 20, Khairmode discloses: A network entity for wireless communication (fig 10, eNB 1004, a network entity, para [0013]-[0016], depicts a method to allocate a downlink SPS grant to UEs from a base station), comprising: (fig 10, Processor 1006); memory in electronic communication with the processor (fig 10, Memory 1008 coupled to the Processor 1006); andPage 5 of 14Application. No. 16/242,806PATENT instructions stored in the memory and executable by the processor to cause the network entity (fig 10, Processor 1006 and Memory 1008 coupled to the processor)  to: transmit semi-persistent scheduling (SPS) messages to a set of user equipments (UEs) using respective resources corresponding to each UE (fig 9, para [0112], “SPS Group allocation is activated or deactivated by the DCI format in the PDCCH. In group SPS group allocation, a resource allocation, spatial parameters, and an MCS are allocated for each UE in the group”), 
receive, from each of a subset of UEs from the set of UEs, a negative acknowledgement (NACK) message associated with the SPS messages (fig 4, para [0071]-[0074], where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK);
transmit a ... downlink control message (fig 9, para [0112], “SPS Group allocation is activated or deactivated by the DCI format in the PDCCH. In group SPS group allocation, a resource allocation, spatial parameters, and an MCS are allocated for each UE in the group”), the ... downlink control message including information associated with a downlink resource configuration for retransmission of the respective SPS messages (fig 9, para [0115]-[0117], where, the eNB send SPS grant message to the UE groups with C-RNTI where, C-RNTI is an identification of all UE in the group)), and retransmit SPS messages to each of the subset of UEs (fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs, fig 9, para [0111]-[0112]) using the downlink 10resource configuration (fig 9, para [0112]-[0115], where, “SPS Group allocation is activated or deactivated by the DCI format in the PDCCH”); and wherein the subset of UEs comprises a plurality of UEs (fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs);  
Khairmode does not explicitly teach: group downlink control message; wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs. 
Takeda teaches: group downlink control message (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”); wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs (para [0059], where, “The activation DCI may be scrambled by a specific Radio Network Temporary Identifier (RNTI) for the DCI. More specifically, a Cyclic Redundancy Check (CRC) bit for the activation DCI may be scrambled (masked) by a specific RNTI)”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Takeda into Khairmode in order to control activation at a high speed.
Khairmode does not explicitly teach: group downlink control message; wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs. 
Takeda teaches: group downlink control message (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”); wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs (para [0059], where, “The activation DCI may be scrambled by a specific Radio Network Temporary Identifier (RNTI) for the DCI. More specifically, a Cyclic Redundancy Check (CRC) bit for the activation DCI may be scrambled (masked) by a specific RNTI)”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Takeda into Khairmode in order to control activation at a high speed.
Regarding claim 26, Khairmode discloses:  A user equipment (UE) for wireless communication (fig 10, UE 1002, para [0013]-[0016], depicts a method to allocate a downlink SPS grant to UEs from a base station), comprising: a processor (fig 10, Processor 1006); memory in electronic communication with the processor (fig 10, Memory 1008 coupled to the Processor 1006); and 
instructions stored in the memory and executable by the processor to cause the UE (fig 10, Processor 1006 and Memory 1008 coupled to the processor) to: transmit a negative acknowledgement (NACK) message associated with a semi-persistent scheduling (SPS) message (fig 2, para [0074], where, UE transmits ACK/NACK to the eNB associated to an SPS message, fig 4, in para [0082] step 408, the eNB identified a NACK); Page 7 of 14Application. No. 16/242,806PATENT Amendment dated July 15, 2022 Reply to Office Action dated May 23, 2022 
receive, in response to the NACK message (fig 4, steps 408 and 410, receives HARQ packets), a ... downlink control message, the ... downlink control message including information associated with a downlink resource configuration for retransmission of the SPS message (fig 9, para [0115]-[0117], where, the UE receives SPS grant message to the groups with C-RNTI from eNB, where, C-RNTI is an identification of all UE in the group)), and wherein the subset of UEs comprises a plurality of UEs (fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs); 
identify the downlink resource configuration (para [0019], based on receiving buffer status information from the UE the eNB schedule resource allocation, para [0022], where, the eNB may activate SPS using Downlink control indicator (DCI))  based at least in part on the ... downlink control message (fig 9, para [0115]-[0117], where, the eNB send SPS grant message to the UE groups with C-RNTI where, C-RNTI is an identification of all UE in the group)); and wherein the subset of UEs comprises a plurality of UEs (fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs); and  receive a retransmission of the SPS message using the downlink resource configuration (para [0026]-[0029], where, a base station allocate a downlink “Semi-persistent scheduling (SPS) grant” (equivalent to SPS messages)); 
Khairmode does not explicitly teach: group downlink control message; wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs. 
Takeda teaches: group downlink control message (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”); wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs (para [0059], where, “The activation DCI may be scrambled by a specific Radio Network Temporary Identifier (RNTI) for the DCI. More specifically, a Cyclic Redundancy Check (CRC) bit for the activation DCI may be scrambled (masked) by a specific RNTI)”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message, wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Takeda into Khairmode in order to control activation at a high speed.
Claims 2-6, 13-17, 21-25 and  27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khairmode et al (US 20160302224 A1), hereinafter, “Khairmode” in view of Takeda et al (US 2021/0211913 A1), hereinafter, “Takeda” further in view of Jo et al (US 2019/0245648 A1, Priority used of PROV 62544075), hereinafter, “Jo”.
Regarding claims 2 and 13,  Khairmode discloses: The method of claims 1 and 12, further comprising: transmitting/receiving, to the set of UEs, ... in determining the downlink resource configuration to be used for retransmission of the SPS messages to the subset of UEs (para [0006], where, “SPS includes persistent scheduling for initial transmissions and dynamic scheduling for retransmissions. In DL semi persistent scheduling, e.g., in Long Term Evolution (LTE), an eNodeB (eNB) may activate SPS using a Downlink control indicator (DCI) format in a physical downlink common control channel (PDCCH)”);
Khairmode do not explicitly teach: group downlink control message (GC-PDCCH).
Takeda teaches: group downlink control message (GC-PDCCH) (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message (GC-PDCCH)” as taught by Takeda into Khairmode in order to control activation at a high speed.
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an indication of one or more rules to be applied to the information included in the group downlink control message” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claims 3 and 22, Khairmode discloses: The method of claim 1, the network entity of claim 21 and the UE of claim 27,wherein ... evenly 2dividing a set of available resources between the UEs in the subset of UEs (para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”); 
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “at least one rule includes dividing a set 2of available resources” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claims 4 and 28, Khairmode discloses: The method of claims 2 and 13 and the UE of claim 27,wherein at least ... dividing a set 2of available resources between the UEs in the subset of UEs  based at least in part on a 3number of resource blocks that are associated with each UE in the subset of UEs (para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”, see further [0111]);
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “at least one rule includes dividing a set 2of available resources” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claims 5, 16 and 24,  Khairmode discloses: The method of claims 2 and 13 and the network entity of claim 21, wherein the instructions are further executable by the processor to cause the network entity (fig 10, eNB 1004 with processor 1016), 2transmitting, to the set of UEs an indication of a set of available downlink 3resource configurations to be applied to the information included in the group downlink 4control message in determining the downlink resource configuration to be used for 5retransmission of the SPS messages to the subset of UEs (para [0006], “SPS includes persistent scheduling for initial transmissions and dynamic scheduling for retransmissions. In DL semi persistent scheduling, an eNodeB (eNB) may activate SPS using a Downlink control indicator (DCI) format in a physical downlink common control channel (PDCCH)”)).
Regarding claims 6, 17 and 30, Khairmode discloses: The method of claims 2, 13 and the UE of claim 27,  Attorney Docket No. PN655.01 (93519.2123)Qualcomm Ref. No. 181317 2selecting from a ... a set of available downlink resource 3configurations to be applied to the information included in the group downlink control 4message in determining the downlink resource configuration to be used for retransmission of 5the SPS messages to the subset of UEs (para [0050]-[0051], the eNB assign downlink SPS grant to the group of UE (equivalent to group downlink control message));
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules/preconfigured table to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “at least one rule/ preconfigured table includes dividing a set 2of available resources” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claim 14, Khairmode discloses: The method of claim 13, wherein at least one rule includes evenly dividing a set of available resources between one or more UEs in a subset of UEs transmitting NACK messages (para [0071]-[0074], where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK).
Regarding claim 21,  Khairmode discloses: The network entity  (fig 10, eNB 1004); of claim 20, wherein the instructions are further executable by the processor to cause the network entity (fig 10, Processor 1006 and Memory 1008 coupled to the processor)  to: transmit, to the set of UEs, ... in determining the downlink resource configuration to be used for retransmission of the SPS messages to the subset of UEs (para [0006], where, “SPS includes persistent scheduling for initial transmissions and dynamic scheduling for retransmissions. In DL semi persistent scheduling, e.g., in Long Term Evolution (LTE), an eNodeB (eNB) may activate SPS using a Downlink control indicator (DCI) format in a physical downlink common control channel (PDCCH)”);
Khairmode do not explicitly teach: group downlink control message (GC-PDCCH).
Takeda teaches: group downlink control message (GC-PDCCH) (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message (GC-PDCCH)” as taught by Takeda into Khairmode in order to control activation at a high speed.
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an indication of one or more rules to be applied to the information included in the group downlink control message” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claims 15 and 23, Khairmode discloses: The method of claim 13 and the network entity of claim 21, wherein ... includes dividing a 2set of available resources between one or more UEs (para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”) in a subset of UEs transmitting NACK 3messages the dividing based at least in part on a number of resource blocks that are 4associated with each UE in the subset of UEs (para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)).
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an indication of one or more rules to be applied to the information included in the group downlink control message” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claim 25, Khairmode discloses: The network entity of claim 21, wherein the instructions are further executable by the processor to cause the network entity (fig 10, Memory 1008 coupled to the Processor 1006) to: select from ... a set of available downlink resource configurations to be applied to the information included in the group downlink control message in determining the downlink resource configuration to be used for retransmission of the SPS messages to the subset of UEs (para [0050]-[0051], the eNB assign downlink SPS grant to the group of UE (equivalent to group downlink control message for sub-set of UE)). 
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules/preconfigured table to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “at least one rule/ preconfigured table includes dividing a set 2of available resources” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claims 27,  Khairmode discloses: The UE of claim 26 (fig 10, eNB 1002), wherein the instructions are further executable by the processor to cause the UE (fig 10, Processor 1006 and Memory 1008 coupled to the processor) to: receive ... in identifying the downlink resource configuration to be used for retransmission of the SPS message (para [0006], where, “SPS includes persistent scheduling for initial transmissions and dynamic scheduling for retransmissions. In DL semi persistent scheduling, e.g., in Long Term Evolution (LTE), an eNodeB (eNB) may activate SPS using a Downlink control indicator (DCI) format in a physical downlink common control channel (PDCCH)”);
Khairmode do not explicitly teach: group downlink control message (GC-PDCCH).
Takeda teaches: group downlink control message (GC-PDCCH) (para [0061], where, “The activation DCI may be transmitted by using a Group Common PDCCH (GC-PDCCH). In this regard, the GC-PDCCH is a PDCCH that is common between one or more UEs, and DCI that is conveyed on the GC-PDCCH may be group common DCI”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “group downlink control message (GC-PDCCH)” as taught by Takeda into Khairmode in order to control activation at a high speed.
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an indication of one or more rules to be applied to the information included in the group downlink control message” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.
Regarding claim 29,  Khairmode discloses: The UE of claim 27, wherein the instructions are further executable by the processor to cause the UE to: ... includes dividing a set of available resources between one or more UEs in a subset of UEs transmitting NACK messages, the dividing based at least in part on a number of resource blocks that are associated with each UE in the subset of UEs (para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”, see further [0111], where, “The eNB may transmit or retransmit the packets when it receives ACK/NACK for the transmitted packet”). 
However, neither Khairmode nor Takeda explicitly teach: an indication of one or more rules to be applied to the information included in the group downlink control message.
Jo teaches: an indication of one or more rules to be applied to the information included in the group downlink control message (para [0093] “the network may also indicate one of the following configuration rules that the UE may apply to resources indicated as [K] by the GC-PDCCH, and the UE may operate in conformance to the indicated configuration rule”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “an indication of one or more rules to be applied to the information included in the group downlink control message” as taught by Jo into the system of  Khairmode and Takeda in order to allow the UE can operate reliably without uplink/downlink (UL/DL) collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461